DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
- Claims 1, 11-12 and 19-20 are amended.
- Claim 21 is added.
- Claim 10 has previously been cancelled.
- Claims 1-9 and 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Remarks filed on 8/31/2022 have been considered however they are not persuasive.
With respect to amended features, Examiner respectfully notes that the prior art teaches the amended features as presented in the rejection below.
With respect to claim 21, as seen in the rejection of this claim, Tobin pp.5-6 does teach storing personal information. The argument cite an embodiment not relied upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pub.No.2019/0230073) based on its provisional applications priority dates in view Tobin, “Sovrin: What Goes on the Ledger”, white paper, April 2017.

Re Claim 1. Patel discloses a system for credential storing and verifying, comprising: an interface configured to: receive an indication to register a credential (i.e. The DID creation module 330 may be used by the DID owner 201 to create the DID 205 or any number of additional DIDs, such as DID 331.  In one embodiment, the DID creation module may include or otherwise have access to a User Interface (UI) element 335 that may guide the DID owner 201 in creating the DID 205.  The DID creation module 330 may have one or more drivers that are configured to work with specific distributed ledgers such as distributed ledger 220 so that the DID 205 complies with the underlying methods of that distributed ledger) [Patel, para.0059]; and a processor configured to: indicate to store in a distributed ledger a decentralized identifier (DID) document associated with a holder identifier using a smart contract (i.e. the DID creation module 330 accesses a registrar 310 that is configured to the specific distributed ledger that will be recording the transactions related to the DID 205.  The DID creation module 330 uses the registrar 310 to record the DID hash 231, DID hash 241, and DID hash 251 in the distributed ledger in the manner previously described and to store the DID document 210 in the manner previously described) [Patel, para.0062], wherein storing using the smart contract employs a dual signature authentication scheme to authorize storing based at least in part on an individual signature (i.e. The company may then use its public keys to then digitally sign the attestation 501 to thereby verify that the company 550 agrees that the employment status information is correct…………….to ensure that a record in made of the attestation 501, the attestation service 510 may record a transaction in the distributed ledger 220 that verifies the time and state of the completed attestation 501) [Patel, para.0098, para.0100] and a ledger writer signature (i.e. the attestation service 510 may automatically sign the attestation 501 on behalf of the DID owner 201 without the need to request that the DID owner sign the attestation.  This may advantageously allow for signing of attestations from trusted sources without the need to contact the DID owner 201 in every instance) [Patel, para.0105]; 
Patel does not explicitly disclose whereas Tobin does: indicate to store in the distributed ledger schema information associated with an issuer of the credential using the smart contract; indicate to store in the distributed ledger a credential definition associated with the schema information using the smart contract (i.e. For example, a driving licence authority wants to issue people with a digital version of their driving licence in the form of a verifiable claim. The first thing that they do is publish the claim definition onto Sovrin. This definition contains the structure of the claim they are going to issue including the references to attribute names and types from a relevant schema, such as the driver name, address, driving licence number, date of issuance, vehicle types permitted etc……………….Once a schema definition has been written to the Sovrin ledger, it can now be used by a credential issuer (bank, passport office, university, employer, etc.) to create an issuer-specific credential definition that is also written to the Sovrin ledger) [Tobin, pp.5-6]; and receive from a verifier an indication to check the distributed ledger, wherein the verifier receives a presentation regarding the credential, wherein the presentation comprises schema information associated with the credential, and wherein checking the distributed ledger comprises to: receive the schema information stored in the distributed ledger; and determine whether the schema information stored in the distributed ledger matches the schema information associated with the credential (i.e. Once a schema definition has been written to the Sovrin ledger, it can now be used by a credential issuer (bank, passport office, university, employer, etc.) to create an issuer-specific credential definition that is also written to the Sovrin ledger. This data structure is an instance of the schema on which it is based, plus the attribute-specific public verification keys that are bound to the private signing keys of the individual issuer. This approach enables an issuer to re-use an existing schema, and enables a verifier who receives a proof containing data from the issuer to look up the issuer’s credential definition on Sovrin, obtain their verification key(s) and verify the origin and integrity of that data ……………Claim definitions are also searchable. A Sovrin user may wish to find out who issues claims containing certain data types. For example, finding which banks issue claims containing a proof of banking relationship (which can be very useful when renting a house for example)) [Tobin, pp.5-6, Examiner’s interpretation: a verifier receives a search request including specific data types from a user and determines which bank schemas in Sovrin match the requested data types].
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Patel with Tobin because enabling claim issuers to publish their own claim definitions has significant advantages. It enables huge scale and encourages agility. Because no central authority is needed, the restriction of approval for issuance of new claim types is removed. This lets the smallest organization, or a specific individual create a new claim type which can be instantly accessed by any other Sovrin user in the world [Tobin, p.5].

Re Claim 2. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein the DID document associated with the holder identifier comprises a public key and a private key (i.e. The DID creation module 330 may then use the DID 205 and the private and public key pair to generate the DID document 210) [Patel, para.0061].

Re Claim 3. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein storing the DID document associated with the holder identifier includes checking a signature for the DID document associated with the holder identifier (i.e. the mechanisms of authentication information 211 may show proof of a binding between the DID 205 (and thus it's DID owner 201) and the DID document 210.  In one embodiment, the authentication information 211 may specify that the public key 207 be used in a signature operation to prove the ownership of the DID 205) [Patel, para.0045].

Re Claim 4. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein storing the DID document associated with the holder identifier includes checking uniqueness for the DID document associated with the holder identifier (i.e. the DID owner 201 may create and register the DID 205.  The DID 205 may be any identifier that may be associated with the DID owner 201.  Preferably, that identifier is unique to that DID owner 201, at least within a scope in which the DID is anticipated to be in use.  As an example, the identifier may be a locally unique identifier, and perhaps more desirably a globally unique identifier for identity systems anticipated to operate globally) [Patel, para.0038].

Re Claim 5. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein the distributed ledger comprises a blockchain (i.e. FIG. 2 also illustrates a distributed ledger or blockchain 220) [Patel, para.0052].

Re Claim 6. Patel in view of Tobin discloses the system as in claim 1, Tobin further discloses: wherein the processor is further configured to store in the distributed ledger an issuer DID document associated with the issuer of the credential (i.e. Seagull Bank publishes their DID on their website and all their literature and advertising using a QR code. Andy sees a particularly attractive offer on a poster in a bus shelter, and scans the QR code with his phone. Andy’s Sovrin-enabled app recognizes the QR code as a Sovrin DID. It accesses Sovrin to look up the DID, and access the current DDO. It verifies that the DDO is valid and signed by the owner of the DID. Within the DDO is the pointer to the bank’s endpoint) [Tobin, p.3, “Example of DID Use”].
The same motivation to modify with Tobin, as in claim 1, applies.

Re Claim 7. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein the credential is provided to a holder device associated with the holder identifier (i.e.  The attestation 501 may then be provided by the attestation service 510 to identity hub 411 of the DID owner 201) [Patel, para.0100], (i.e. the various identity hubs 410 may be implemented as a combination of storage provided by third parties such as the two cloud storage providers and memory devices owned by DID owner 201 such as the home computing system and mobile device) [Patel, para.0076].

Re Claim 8. Patel in view of Tobin discloses the system as in claim 7, Patel further discloses: wherein the holder device sends the presentation regarding the credential to the verifier (i.e. the DID owner 201 is able to verify that that he or she agrees with the employment status information related to the attestation 501 when providing the attestation 501 to other parties such as company 560) [Patel, para.0099].

Re Claim 9. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein the verifier verifies the credential, wherein verifying the credential comprises indicating to check the distributed ledger (i.e. to ensure that a record in made of the attestation 501, the attestation service 510 may record a transaction in the distributed ledger 220 that verifies the time and state of the completed attestation 501) [Patel, para.0100].

Re Claim 11. Patel in view of Tobin discloses the system as in claim 1, Tobin further discloses: wherein in response to determining the schema information stored in the distributed ledger matches the schema information associated with the credential, indicate that the credential matches (i.e. Claim definitions are also searchable. A Sovrin user may wish to find out who issues claims containing certain data types. For example, finding which banks issue claims containing a proof of banking relationship (which can be very useful when renting a house for example). The person may then elect to set up a bank account with one of those banks,) [Tobin, p.5, Note: it is implied that the user would elect the bank – which is an indication that the credential matches- in response to determining that a bank schema in Sovrin matches the requested data types/schema].
The same motivation to modify with Tobin, as in claim 10, applies.

Re Claim 12. Patel in view of Tobin discloses the system as in claim 1, Tobin further discloses: wherein in response to determining the schema the schema information stored in the distributed ledger does not match the schema information associated with the credential, indicate that the credential does not match (i.e. Claim definitions are also searchable. A Sovrin user may wish to find out who issues claims containing certain data types. For example, finding which banks issue claims containing a proof of banking relationship (which can be very useful when renting a house for example). The person may then elect to set up a bank account with one of those banks, rather than one that does not issue Sovrin claims,) [Tobin, pp.5-6, Note: it is implied that the user would not elect the bank- which is an indication that the credential does not match- in response to determining that a bank schema in Sovrin does not match the requested data types/schema].
The same motivation to modify with Tobin, as in claim 10, applies.

Re Claim 13. Patel in view of Tobin discloses the system as in claim 1, Tobin further discloses: wherein the presentation comprises the credential, wherein checking the distributed ledger comprises determining whether the credential definition matches the credential (i.e. Once a schema definition has been written to the Sovrin ledger, it can now be used by a credential issuer (bank, passport office, university, employer, etc.) to create an issuer-specific credential definition that is also written to the Sovrin ledger. This data structure is an instance of the schema on which it is based, plus the attribute-specific public verification keys that are bound to the private signing keys of the individual issuer. This approach enables an issuer to re-use an existing schema, and enables a verifier who receives a proof containing data from the issuer to look up the issuer’s credential definition on Sovrin, obtain their verification key(s) and verify the origin and integrity of that data ……………Claim definitions are also searchable. A Sovrin user may wish to find out who issues claims containing certain data types. For example, finding which banks issue claims containing a proof of banking relationship (which can be very useful when renting a house for example)) [Tobin, pp.5-6]. 
The same motivation to modify with Tobin, as in claim 1, applies.

Re Claim 14. Patel in view of Tobin discloses the system as in claim 13, Tobin further discloses: wherein in response to determining the credential definition matches the credential, indicate that the credential matches (i.e. the relying party can confirm if an attribute provided by an Identity Owner is revoked or not, without having to contact the issuer of that attribute) [Tobin, p.8, 3rd paragraph, note: confirming that it is not revoked is an indication that the attribute or credential definition matches].
The same motivation to modify with Tobin, as in claim 1, applies.

Re Claim 15. Patel in view of Tobin discloses the system as in claim 13, Tobin further discloses: wherein in response to determining the credential definition does not match the credential, indicate that the credential does not match (i.e. the relying party can confirm if an attribute provided by an Identity Owner is revoked or not, without having to contact the issuer of that attribute) [Tobin, p.8, 3rd paragraph, note: confirming that it is revoked is an indication that the attribute or credential definition does not match].
It would have been obvious to a person having ordinary skill in the art to modify Patel with Tobin because it preserves privacy while maintaining the ability to revoke a credential at any point [Tobin, p.5].

Re Claim 16. Patel in view of Tobin discloses the system as in claim 1, Patel further discloses: wherein checking the distributed ledger comprises determining whether a revocation registry stored in the distributed ledger associated with the presentation regarding the credential indicates the credential is revoked (i.e. The DID lifecycle management module 320 may also include a revocation 
module 370 that is used to revoke or sever a device from the DID 205.  In operation, the revocation module may use the UI element 335, which may allow the DID owner 201 to indicate a desire to remove a device from being associated with the DID 205.  In one embodiment, the revocation module may access the DID document 210 and may cause that all references to the device be removed from the DID document.  Alternatively, the public key for the device may be removed.  This change in the DID document 210 may then be reflected as an updated transaction on the distributed ledger 220 as previously described) [Patel, para.0073].

Re Claim 17. Patel in view of Tobin discloses the system as in claim 16, Tobin further discloses: wherein in response to determining the credential is indicated as revoked, indicate that the credential is revoked (i.e.  Therefore the relying party can confirm if an attribute provided by an Identity Owner is revoked or not, without having to contact the issuer of that attribute) [Tobin, p.8, 3rd paragraph].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Patel with Tobin because it preserves privacy while maintaining the ability to revoke a credential at any point [Tobin, p.5].

Re Claim 18. Patel in view of Tobin discloses the system as in claim 16, Tobin further discloses: wherein in response to determining the credential is indicated as not revoked, indicate that the credential is not revoked (i.e.  the relying party can confirm if an attribute provided by an Identity Owner is revoked or not (revoked), without having to contact the issuer of that attribute) [Tobin, p.8, 3rd paragraph].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Patel with Tobin because it preserves privacy while maintaining the ability to revoke a credential at any point [Tobin, p.5].

 Re Claim 21. Patel in view of Tobin discloses the system as in claim 1, Tobin further discloses: wherein the credential definition comprises personal information associated with the holder identifier (i.e. For example, a driving licence authority wants to issue people with a digital version of their driving licence in the form of a verifiable claim. The first thing that they do is publish the claim definition onto Sovrin. This definition contains the structure of the claim they are going to issue including the references to attribute names and types from a relevant schema, such as the driver name, address, driving licence number, date of issuance, vehicle types permitted etc……………….) [Tobin, pp.5-6].
The same motivation to modify with Tobin, as in claim 1, applies.

Re Claims 19 and 20. In a manner similar to the rejection of claim 1, Patel in view of Tobin discloses a method and a computer program product for credential storing and verifying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434